DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-8, in the reply filed on 11/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2 and 9-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/12/2021.
In the amendments filed on 11/12/2021, claims 20-24 are new and pertain to the prepreg according to claim 1 and are therefore placed in Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the prepreg comprises an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1)” in lines 1-3, which is indefinite because it is unclear if the “epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1)” refers to “an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1)” that is recited in claim 20, lines 1-2, or an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1) and in addition to the epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1) that is recited in claim 20. For further examination of the claims, this limitation is interpreted as “the epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1) is an epoxy resin in a liquid state at 25°C”.
Claim 7 recites the limitation “the prepreg comprises an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the 
Claims 22 recites the limitation “the prepreg comprises an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1)” in lines 1-3, which is indefinite because it is unclear if the “epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1)” refers to “an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1)” that is recited in claim 21, lines 1-2, or an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1) and in addition to the epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1) that is recited in claim 21. For further examination of the claims, this limitation is interpreted as “the epoxy resin in addition to the epoxy resin having the 
Claim 23 recites the limitation “the prepreg comprises an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1)” in lines 1-3, which is indefinite because it is unclear if the “epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1)” refers to “an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1)” that is recited in claim 21, lines 1-2, or an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1) and in addition to the epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1) that is recited in claim 21. For further examination of the claims, this limitation is interpreted as “the epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1) is an epoxy resin having a structure represented by a general formula (2)”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 recites the limitation “the constituent [C] is an aromatic polyamine” in lines 1-2, which fails to further limit the subject matter of claim 1 and fails to include all the limitations of claim 1 because claim 1 recites the limitation “[C]: a hardener for [B] that is a diaminodiphenyl sulfone” in line 27, and claim 8 does not require that [C] is a diaminodiphenyl sulfone. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-8, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Asaumi et al. (US 2012/0149807 A1) in view of Hiasa et al. (WO 2016/117422 A1, US 2017/0349720 A1 is English language equivalent and is used for citation).
Regarding claims 1, 6-8, and 20, Asaumi teaches a prepreg obtained by coating on a base material or impregnating a base material with a composition, wherein the composition contains a diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 wherein R1, R2, R3, and R4 independently each represent a hydrogen atom or an alkyl group having 1 to 3 carbon atoms, and a curing agent [0004], wherein the base material used for the prepreg is woven or nonwoven fabric of an inorganic fiber that is carbon fiber [0075], wherein the curing agent is optionally an amine curing agent [0004] that is 4,4’-1 and Q3 each include one structure that is 
    PNG
    media_image2.png
    74
    106
    media_image2.png
    Greyscale
, Q2 includes one structure that is 
    PNG
    media_image3.png
    73
    108
    media_image3.png
    Greyscale
, R1 and R2 in the general formula (1) each represent an alkylene group having a carbon number of 1, Z in the group (I) each independently represents an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a bromine atom, an iodine atom, a cyano group, a nitro group, or an acetyl group, n each independently represents an integer of 0, and Y1, Y2, and Y3 each in the general formula (1) and the group (I) are a single bond, and [C]: a hardener for [B] that is optionally a diaminodiphenyl sulfone, wherein the ratio of the active hydrogen amount of the hardener to the epoxy group amount of the epoxy resin is in a range of 0.5 to 1.5 or 0.9 to 1.1, wherein the constituent [C] is optionally an aromatic polyamine, wherein the prepreg optionally comprises an epoxy resin in addition to the epoxy resin having the 
Asaumi does not teach that the prepreg further comprises [A]: a sizing agent-coating carbon fiber. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Asaumi and Hiasa are analogous art because both references are in the same field of endeavor of a prepreg comprising a carbon fiber and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle that is used in the form of a woven fabric to substitute for Asaumi’s base material in 
Asaumi does not teach a specific embodiment wherein [C]: the hardener for [B] is a diaminodiphenyl sulfone and wherein the constituent [C] is an aromatic polyamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Asaumi’s 4,4’-diaminodiphenylsulfone that is Asaumi’s curing agent, which would read on the limitation wherein [C]: the hardener for [B] is a diaminodiphenyl sulfone and wherein the constituent [C] is an aromatic 
Asaumi does not teach with sufficient specificity wherein the ratio of the active hydrogen amount of the hardener to the epoxy group amount of the epoxy resin is in a range of 0.7 to 1.6. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the total amount of functional groups capable of causing a curing reaction with an epoxy group in Asaumi’s curing agent that is 4,4’-diaminodiphenylsulfone to be 0.9 to 1.1 moles relative to 1 mole of the epoxy group in the diepoxy compound, which would read on the limitation wherein the ratio of the active hydrogen amount of the hardener to the epoxy group amount of the epoxy resin is in a range of 0.9 to 1.1 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with a similar ability to be semi-cured because Asaumi teaches that the amine curing agent is used in an amount wherein the total amount of functional groups capable of causing a curing reaction with an epoxy group in the curing agent becomes 0.5 to 1.5 moles or 0 9 
Asaumi does not teach a specific embodiment wherein the prepreg comprises an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1), and the constituent [B] is comprised in a range of 92 parts by mass to 99 parts by mass relative to 100 parts by mass of the total of epoxy resins, wherein the prepreg comprises an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1), wherein the prepreg comprises an epoxy resin having a structure represented by the general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Asaumi’s biphenol diglycidyl ether, such that it is 4,4’-biphenol diglycidyl ether, to modify Asaumi’s composition and to optimize the amount of Asaumi’s diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 to be from 92 to 99 parts 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 [0004], that the prepreg is obtained by coating on a base material or impregnating a base material with the composition, followed by semi-curing [0004, 0074], that a cured product obtained by curing the composition has a superior thermal conductivity [0076], and that a cured product obtained by curing the composition containing the diepoxy compound has a high thermal conductivity [0131], which means that the amount of Asaumi’s diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 in parts by mass relative to 100 parts by mass of the total of Asaumi’s diepoxy compound and Asaumi’s biphenol diglycidyl ether would have affected thermal conductivity of Asaumi’s composition and/or Asaumi’s prepreg. Also, using Asaumi’s biphenol diglycidyl ether, such that it is 4,4’-biphenol diglycidyl ether, would have been beneficial for providing Asaumi’s biphenol diglycidyl ether with the least steric hindrance for the glycidyl ether groups, which would have been beneficial for providing them with an easier ability to react during curing.
The Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following conditions [I] to [III]: [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C, [II]: a prepreg after isothermal holding at 100°C for 30 minutes does not have a high-order structure originated from a diffraction angle of 2θ = 1.0° to 6.0° measured by wide angle X-ray diffraction at 100°C, and [III]: a prepreg after isothermal holding at 180°C for 2 hours has a high-order structure originated from the diffraction angle of 2θ = 1.0° to 6.0° 1, Q2, and Q3 in the general formula (1) including benzene rings provide a rigid structure of the constituent [B [0057], that this allows the high-order structure to be easily formed [0057], that the phenol compound having one to two benzene rings is suitable because the structure of the prepolymer of the epoxy resin is rigid and thus the high- order structure is easily formed [0063], that the ratio of the high- order structure existing in the cured resin after curing can be increased [0078], and that the cured product of the resin composition including the constituents [B] and [C] forms the high-order structure by satisfying a Condition [I'] having the nematic-isotropic phase transition temperature in the range of 110°C to 180°C [0109]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition and the prepreg that are rendered obvious by Asaumi in view of Hiasa. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or 
Regarding claim 3, Asaumi does not teach that the prepreg satisfies the condition [VI]. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100], wherein the average amount of the sizing agent attached to the total carbon fiber bundle is in the range of [0066, 0067] 0.1 to 10 parts by mass per 100 parts by mass of the carbon fiber bundle [0066] or 0.2 parts by mass or more and less than 1.5 parts by mass [0067] per 100 parts by mass of the carbon fiber bundle [0066]. Hiasa teaches a prepreg containing the sizing agent coated fiber bundle and a thermosetting resin [0028] and a prepreg comprising the sizing agent coated carbon fiber and a matrix resin [0102], wherein the matrix resin is a thermosetting resin, wherein the thermosetting resin is an epoxy resin [0103]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle that is used in the form of a woven fabric, wherein the average amount of the sizing agent attached to the total carbon fiber bundle is in the range of 0.1 to 10 parts by mass per 100 parts by mass of the carbon fiber bundle or 0.2 parts by mass or more and less than 1.5 parts by mass per 100 parts by mass of the carbon fiber bundle, to substitute for Asaumi’s base material in Asaumi’s prepreg, which would read on the limitation 
Regarding claim 4, Asaumi teaches that the prepreg is obtained by coating on the base material or impregnating the base material with the composition [0004, 0074], heating the base material obtained to semi-cure the diepoxy compound in the base material [0074], wherein the composition contains the diepoxy compound and the curing agent [0004]. The specification of the instant application recites that the constituent [B] may include a prepolymer in which a part of the epoxy resin having the structure represented by the general formula (1) is partially polymerized with a hardener or the like [0060]. When Asaumi’s diepoxy compound is semi-cured, it must be partially polymerized with Asaumi’s curing agent. Therefore, Asaumi’s teachings read on the limitation wherein the constituent [B] includes a prepolymer in which a part of the epoxy resin having the structure represented by the general formula (1) is polymerized as claimed.
Regarding claim 5, the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following condition [VII]: [VII]: a minimum viscosity of the epoxy resin composition including the constituents [B] and [C] at 130°C to 150°C measured at an angular 
Regarding claims 21-23, Asaumi does not teach a specific embodiment wherein the prepreg comprises an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1), and the constituent [B] is comprised in a range of 92 parts by mass to 97 parts by mass relative to 100 parts by mass of the total of epoxy resins, wherein the prepreg comprises an epoxy resin in a liquid state at 25°C in 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 to be from 92 to 97 parts by mass relative to 100 parts by mass of the total of Asaumi’s diepoxy compound and Asaumi’s biphenol diglycidyl ether, which would read on the limitation wherein the prepreg comprises an epoxy resin in addition to the epoxy resin having the structure represented by the general formula (1), and the constituent [B] is comprised in a range of 92 parts by mass to 97 parts by mass relative to 100 parts by mass of the total of epoxy resins as claimed, wherein the prepreg comprises an epoxy resin in a liquid state at 25°C in addition to the epoxy resin having the structure represented by the general formula (1) as claimed, wherein the prepreg comprises an epoxy resin having a structure represented by a general formula (2) in addition to the epoxy resin having the structure represented by the general formula (1), wherein in the general formula (2), R1 and R2 each represent an alkylene having a carbon number of 1, Z each independently represent an aliphatic hydrocarbon group having a carbon number of 1 to 8, an aliphatic alkoxy group having a carbon number of 1 to 8, a fluorine atom, a chlorine atom, a 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 [0004], that the prepreg is obtained by coating on a base material or impregnating a base material with the composition, followed by semi-curing [0004, 0074], that a cured product obtained by curing the composition has a superior thermal conductivity [0076], and that a cured product obtained by curing the composition containing the diepoxy compound has a high thermal conductivity [0131], which means that the amount of Asaumi’s diepoxy compound represented by the formula 
    PNG
    media_image1.png
    194
    832
    media_image1.png
    Greyscale
 in parts by mass relative to 100 parts by mass of the total of Asaumi’s diepoxy compound and Asaumi’s biphenol diglycidyl ether would have affected thermal conductivity of Asaumi’s composition and/or Asaumi’s prepreg. Also, using Asaumi’s biphenol diglycidyl ether, such that it is 4,4’-biphenol diglycidyl ether, would have been beneficial for providing Asaumi’s biphenol diglycidyl ether with the least steric hindrance for the glycidyl ether groups, which would have been beneficial for providing them with an easier ability to react during curing.
Regarding claim 24, Asaumi does not teach that a surface oxygen concentration (O/C) in the constituent [A] is 0.10 or more. However, Hiasa teaches a sizing agent coated carbon fiber bundle [0001] that is used in the form of a woven fabric [0100], wherein the carbon fiber has a surface oxygen concentration in the range of 0.10 to 0.30 [0083]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hiasa’s sizing agent coated carbon fiber bundle that is used in the form of a woven fabric, wherein the carbon fiber has a surface oxygen concentration in the range of 0.10 to 0.30, to substitute for Asaumi’s base material in Asaumi’s prepreg, which would read on the limitation wherein a surface oxygen concentration (O/C) in the constituent [A] is 0.10 or more as claimed. One of ordinary skill in the art would have been motivated to do so because Hiasa teaches that by using in a prepreg the sizing agent coated carbon fiber bundle [0102] in the form of a woven fabric [0100], generation of fluff due to abrasion when passing through the process can be suppressed [0102], that thus, a prepreg with excellent quality is obtained [0102], and that damage of carbon fiber when passing through the process can be suppressed [0102], that thus a carbon fiber reinforced composite material with excellent strength is obtained [0102], that the carbon fiber has a surface oxygen concentration in the range of 0.10 to 0.30 [0083], that a surface oxygen concentration of 0.05 or more ensures oxygen-containing functional groups on the carbon fiber surface and can provide strong adhesion to a matrix resin [0083], and that a surface oxygen concentration of 0.5 or less can suppress the decrease in strength of the carbon fiber .

Response to Arguments
Applicant’s arguments, see p. 11, filed 11/12/2021, with respect to the objection to claim 7 have been fully considered and are persuasive.  The objection to claim 7 has been withdrawn. 
Applicant’s arguments, see p. 11, filed 11/12/2021, with respect to the rejection of claims 1, 3-5, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive.  The rejection of claims 1, 3, and 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. In response to the applicant’s arguments that in view of the amendments to claims 1 and 2, Applicant requests withdrawal of the rejection of claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (p. 11), the .
In response to the applicant’s argument that Asaumi fails to teach or suggest that the ratio of the amount of active hydrogens of the diaminodiphenyl sulfone to the amount of epoxy groups of the epoxy resin is in a range of 0.7 to 1.6 as recited in amended claim 1 (p. 11), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Asaumi’s 4,4’-diaminodiphenylsulfone that is Asaumi’s curing agent, which would read on the limitation wherein [C]: the hardener for [B] is a diaminodiphenyl sulfone and wherein the constituent [C] is an aromatic polyamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a composition with a similar ability to be semi-cured because Asaumi teaches that the curing agent is optionally an amine curing agent [0004] that is 4,4’-diaminodiphenylsulfone [0061], that the composition in the prepreg contains the curing agent [0004], and that the composition in the prepreg can be semi-cured [0004]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the total amount of functional groups capable of causing a curing reaction with an epoxy group in Asaumi’s curing agent that is 4,4’-diaminodiphenylsulfone to be 0.9 to 1.1 moles relative to 1 mole of the epoxy group in the diepoxy compound, which would read on the limitation wherein the ratio of the active hydrogen amount of the hardener to the epoxy group amount of the epoxy resin is in a range of 0.9 to 1.1 as claimed. One of ordinary skill in 
In response to the applicant’s argument that a person of ordinary skill in the art would not have a reasonable expectation that when an epoxy resin having the structure represented by the general formula (1) is used singly, the outcome would be a nematic-isotropic phase transition temperature that would fall within the claimed temperature range of 130°C to 180°C (p. 12), the Office recognizes that all of the claimed physical properties are not positively taught by Asaumi, namely that the prepreg satisfies the following condition [I]: [I]: an epoxy resin composition including the constituents [B] and [C] has a nematic-isotropic phase transition temperature in a temperature range of 130°C to 180°C. However, Asaumi in view of Hiasa renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition and the prepreg according to claims 1, 6-8, and 20 as explained in the rejection of the claims in this Office action. Furthermore, the instant application recites that from the viewpoint that the epoxy resin composition including the constituent [B] and the constituent [C] has the nematic-isotropic phase transition temperature in the 1, Q2, and Q3 in the general formula (1) including benzene rings provide a rigid structure of the constituent [B [0057], that this allows the high-order structure to be easily formed [0057], that the phenol compound having one to two benzene rings is suitable because the structure of the prepolymer of the epoxy resin is rigid and thus the high- order structure is easily formed [0063], that the ratio of the high- order structure existing in the cured resin after curing can be increased [0078], and that the cured product of the resin composition including the constituents [B] and [C] forms the high-order structure by satisfying a Condition [I'] having the nematic-isotropic phase transition temperature in the range of 110°C to 180°C [0109]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition and the prepreg that are rendered obvious by Asaumi in view of Hiasa. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

In response to the applicant’s argument that Hiasa is unable to remedy the above-noted deficiencies present in Asaumi (p. 13), Asaumi does not have the deficiencies alleged by the applicant as explained above in the Office’s response to the applicant’s arguments against the alleged deficiencies.
Applicant’s arguments, see p. 13, filed 11/12/2021, with respect to the rejection of claims 1, 3, and 5-8 under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (WO 2016/190323 A1, US 2018/0148622 A1 is English language equivalent and is used for citation) in view of Hiasa et al. (WO 2016/117422 A1, US 2017/0349720 A1 is English language equivalent and is used for citation) have been fully considered and are persuasive. The rejection of claims 1, 3, and 5-8 under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (WO 2016/190323 A1, US 2018/0148622 A1 is English language equivalent and is used for citation) in view of Hiasa et al. (WO 2016/117422 A1, US 2017/0349720 A1 is English language equivalent and is used for citation) has been withdrawn.
Applicant’s arguments, see p. 13, filed 11/12/2021, with respect to the rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Takezawa et al. (WO 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767